NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




               United States Court of Appeals
                                           For the Seventh Circuit
                                           Chicago, Illinois 60604

                                        Submitted November 1, 2011
                                           Decided May 7, 2012

                                                  Before

                                      WILLIAM J. BAUER, Circuit Judge

                                     RICHARD A. POSNER, Circuit Judge

                                      KENNETH F. RIPPLE, Circuit Judge
          
No. 11‐1570

UNITED STATES OF AMERICA,                                Appeal from the United States District
     Plaintiff‐Appellee,                                 Court for the Northern District of Illinois,
                                                         Eastern Division.
        v.
                                                         No. 1:82‐cr‐00384‐1
WILLIAM C. BROWN
     Defendant‐Appellant.                                Marvin E. Aspen,
                                                              Judge.

                                                O R D E R

        William Brown pocketed federal funds received to pay ghost workers he created for the
youth‐employment programs he supervised.  In 1983, he was found guilty on multiple counts
of embezzlement and making false claims, 18 U.S.C. §§ 665, 1001, and was sentenced to a total
of 5 years in prison followed by 5 more years of probation.  See United States v. Brown, 742 F.2d
363 (7th Cir. 1984).  In 1990, after his release from federal prison, Brown was arrested by state
authorities and charged with sexually assaulting two boys.  That arrest prompted Brown’s
No. 11‐1570                                                                                     Page 2


probation  officer  to  seek  revocation  and  obtain  a  bench  warrant,  which  was  lodged  as  a
detainer at the jail where Brown was being held.  Meanwhile, Brown also was charged by state
authorities with soliciting a murder, a crime for which he was convicted and sentenced to
30 years’ imprisonment.  While serving that term, Brown pleaded guilty to the pending charges
of sexual assault and was sentenced to 8 more years to run consecutively.  The federal bench
warrant remained in place as a detainer throughout Brown’s state incarceration, despite his
efforts to secure a revocation hearing or else have the warrant quashed.

        Brown’s state sentences expired in September 2010.  At that point, the bench warrant
was executed, and Brown was transferred to federal custody.  After a hearing in February 2011,
the district court revoked Brown’s probation and resentenced him to time served plus another
18 months of probation. 

       Brown filed a notice of appeal, but his appointed lawyer moves to withdraw under
Anders v. California, 386 U.S. 738, 744 (1967).  Brown opposes counsel’s motion.  See CIR. R. 51(b).
We  review  only  the  potential  issues  identified  in  counsel’s  facially  adequate  brief  and  in
Brown’s response.  See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).  We grant
counsel’s motion to withdraw and dismiss the appeal.

        In his Anders submission, counsel first considers whether Brown could challenge the
district court’s finding that he violated a condition of his probation.  Counsel rightly deems this
potential  claim  frivolous  because  Brown  admitted  the  violation  and  does  not  want  the
revocation overturned.  Cf. United States v. Wheaton, 610 F.3d 389, 390 (7th Cir. 2010) (defendant
who does not challenge the revocation of supervised release may not challenge the admissions
that undergird that revocation).  Moreover, the district court was entitled to rely on Brown’s
state conviction as proof of his probation violation.  See United States v. Huusko, 275 F.3d 600,
602–03 (7th Cir. 2001); United States v. Fleming, 9 F.3d 1253, 1254 (7th Cir. 1993).

        Counsel also recognizes that any challenge to Brown’s new sentence would be frivolous. 
Counsel analyzes the possibility of a claim arising under the Sentencing Reform Act of 1984 and
18 U.S.C. § 3553(a), but that discussion is misguided.  The Sentencing Guidelines and § 3553(a)
are irrelevant because Brown committed his underlying offense before either the Guidelines
or § 3553 took effect.  See Knight v. United States, 73 F.3d 117, 120 n.7 (7th Cir. 1995); United States
v. Abdul‐Hamid, 966 F.2d 1228, 1230–31 (7th Cir. 1992).  A challenge to his sentence instead
would be frivolous because the district court did not stray beyond the statutory limits or rely
on  improper  considerations  or  unreliable  information.    See  Abdul‐Hamid,  966  F.2d  at  1231;
United States v. Veteto, 945 F.2d 163, 166 (7th Cir. 1991); United States v. Barnett, 961 F.2d 1327,
1328 (7th Cir. 1992).

       In sentencing Brown to time served (about 5‐1/2 months) and 18 additional months of
No. 11‐1570                                                                                       Page 3


probation, the district court imposed a “split sentence” of the type explicitly authorized by
statute.  See United States v. Thomas, 934 F.2d 840, 843 & n.6 (7th Cir. 1991); Davis v. United States,
790 F.2d 716, 717 (8th Cir. 1986).  Section 3653 of Title 18, which applies to Brown’s probation
revocation,  see  Knight,  73  F.3d  at  121,  provides  that  a  district  court  upon  finding  that  a
probationer has violated the terms of his probation “may revoke the probation and require
[the  probationer]  to  serve  the  sentence  imposed,  or  any  lesser  sentence,  and,  if  imposition
of  sentence  was  suspended,  may  impose  any  sentence  which  might  originally  have  been
imposed.”  And a defendant like Brown who was on probation for a federal crime carrying a
maximum penalty exceeding 6 months may, upon revocation, be given a split sentence of up
to  6  moths  in  prison  plus  a  term  of  probation  “for  such  period  and  upon  such  terms  and
conditions as the court deems best.” 18 U.S.C. § 3651.

        Brown  suggests  in  his  Rule  51(b)  response  that  he  suffered  cruel  and  unusual
punishment and was denied equal protection and due process when the district court did not
accede to his demands to conduct the revocation hearing before his state sentences expired.
Those several demands were based upon the Speedy Trial Act of 1974, 18 U.S.C. §§ 3161–74,
and  the  Interstate  Agreement  on  Detainers,  18  U.S.C.  app.  §  2.    The  district  court  did  not
respond to Brown’s submissions (on the record before us, we cannot tell why), but no liberty
interest was implicated until the bench warrant was executed in 2010, and thus it would be
frivolous for Brown to argue that the court violated his constitutional rights by not conducting
the revocation hearing expeditiously. See Moody v. Daggett, 429 U.S. 78, 87 (1976); United States
v. Williams, 787 F.2d 1182, 1184 (7th Cir. 1986); United States v. Romero, 511 F.3d 1281, 1284 (10th
Cir. 2008); United States v. Chaklader, 987 F.2d 75, 77 (1st Cir. 1993).  Although Brown notes that
the  warrant  lodged  as  a  detainer  disqualified  him  from  certain  prison  jobs  and  programs
during his state incarceration, such deprivations do not implicate a constitutionally protected
interest.  See Moody, 429 U.S. at 87–89; Williams, 787 F.2d at 1184 n.3; Lekas v. Briley, 405 F.3d 602,
610, 613 (7th Cir. 2005); Hoskins v. Lenear, 395 F.3d 372, 374–75 (7th Cir. 2005).  And neither the
Speedy Trial Act nor the Interstate Agreement on Detainers is applicable to probation‐violation
detainers.  A petition to revoke probation is not an “indictment,” “information,” or “complaint”
and does  not  lead to a “prosecution” or “trial,” see Carchman v. Nash, 473 U.S. 716, 724–26
(1985), leaving Brown outside the plain language of either statute, see 18 U.S.C. § 3161(a)–(c)
(establishing time limits for filing indictment or information and commencing trial); Carchman,
473  U.S.  at  733–34  (concluding  that  plain  language  of  Interstate  Agreement  on  Detainers
precludes application to probation‐violation detainers); Thomas, 934 F.2d at 846 (observing that
“[p]robation revocation hearings are not criminal prosecutions”).

        Finally, Brown notes that he gave copies of his motions to his lawyer and claims that his
counsel was ineffective in disregarding these motions.  But while federal probationers have a
statutory right to counsel in revocation proceedings, 18 U.S.C. § 3006A(a)(1)(C); FED. R. CRIM.
P. 32.1; United States v. Eskridge, 445 F.3d 930, 932–33 (7th Cir. 2006), this right is not grounded
No. 11‐1570                                                                                      Page 4


in  the  Constitution  and  cannot  support  a  claim  of  ineffective  assistance  unless  a  denial  of
counsel would have deprived the probationer of due process—as when the defendant colorably
denies the alleged violations or makes a substantial argument in mitigation.  See Gagnon v.
Scarpelli, 411 U.S. 778, 790 (1973); Eskridge, 445 F.3d at 932–33; United States v. Yancey, 827 F.2d
83, 89–90 (7th Cir. 1987); United States v. Stocks, 104 F.3d 308, 311 (9th Cir. 1997).  That was not
the situation here, since even Brown concedes that his commission of new crimes while on
probation made revocation a foregone conclusion, and a contention that he might have been
able to fashion a mitigating justification for soliciting a murder or sexually assaulting children
would be frivolous.

        Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.